Exhibit 10.4

EXECUTION VERSION

STOCK PLEDGE AGREEMENT

DATED OCTOBER 13, 2010

between

IRIDIUM COMMUNICATIONS INC.

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

acting as SECURITY AGENT

LOGO [g154407ex_logo.jpg]

Allen & Overy LLP



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

Interpretation

     1   

2.

 

Secured Liabilities

     3   

3.

 

Creation of Pledge and Security

     3   

4.

 

Perfection and Further Assurances

     4   

5.

 

Suretyship Provisions

     6   

6.

 

Representations and Warranties

     9   

7.

 

Undertakings

     11   

8.

 

When Security becomes Enforceable

     12   

9.

 

Enforcement of Security

     12   

10.

 

Application of proceeds

     15   

11.

 

Delegation

     16   

12.

 

Changes to the parties

     16   

13.

 

Miscellaneous

     17   

14.

 

Severability

     17   

15.

 

Release

     17   

16.

 

Notices

     18   

17.

 

Governing law

     18   

18.

 

Enforcement

     18    Schedules   

1.

 

Pledged Shares

     20   

Signatories

     21   



--------------------------------------------------------------------------------

THIS AGREEMENT (this Agreement) is dated October 13, 2010

BETWEEN:

 

(1) IRIDIUM COMMUNICATIONS INC., a Delaware corporation, as pledgor (the
Pledgor); and

 

(2) DEUTSCHE BANK TRUST COMPANY AMERICAS, as security agent for the Finance
Parties party to the Facility Agreement described below (in this capacity the
Security Agent).

BACKGROUND:

The Pledgor enters into this Agreement in connection with the COFACE Facility
Agreement dated October 4, 2010, among, inter alios, the Pledgor, the financial
institutions listed in Part 2 of Schedule 1 (The Original Parties) to the
Facility Agreement, as lenders, Société Générale, as COFACE Agent and the
Security Agent (the Facility Agreement).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:

Authorizations means all authorizations, orders, licenses and permits
(including, for the avoidance of doubt, Communications Licenses) issued by the
FCC or any other Governmental Authority of the U.S. or any foreign jurisdiction
to the Pledgor or the Issuer.

FCC means the United States Federal Communications Commission.

Issuer means Syncom-Iridum Holdings Corp., a Delaware corporation.

Lien means any security interest, lien, mortgage, pledge, encumbrance, charge,
assignment, hypothecation, adverse claim, claim, or restriction on assignment,
transfer or pledge or any other arrangement having the effect of conferring
security.

Pledged Collateral means:

 

  (a) the Pledged Shares;

 

  (b) all additional shares, securities, and interests in the Issuer, and all
warrants, rights, and options to purchase or receive shares, securities, or
interests in the Issuer, in which the Pledgor at any time has or obtains any
interest; and

 

  (c) all dividends, interest, revenues, income, distributions, and proceeds of
any kind, whether cash, instruments, securities, or other property, received by
or distributable to the Pledgor in respect of, or in exchange for, the Pledged
Shares or any other Pledged Collateral.

Pledged Shares means the shares of capital stock of the Issuer described in
Schedule 1 (Pledged Shares) to this Agreement.

 

1



--------------------------------------------------------------------------------

Relevant States means the state of the Pledgor’s incorporation or organization.

Secured Liabilities means each liability and obligation specified in Clause 2
(Secured Liabilities).

Security means any security interest created by this Agreement.

Security Period means the period beginning on the date of this Agreement and
ending on the date on which all the Secured Liabilities have been indefeasibly,
unconditionally and irrevocably paid and discharged in full. The Security Period
will be extended to take into account any extension or reinstatement of this
Agreement under Clause 3.2(b) (General). Furthermore, if an amount paid to the
Security Agent or a Finance Party under a Finance Document is capable of being
avoided or otherwise set aside on the bankruptcy, liquidation, insolvency or
administration of the payer or otherwise then that amount will not be considered
to have been irrevocably paid for the purposes of this Agreement.

UCC means the Uniform Commercial Code as in effect on the date of this Agreement
in the State of New York.

 

1.2 Construction

 

(a) Any term defined in the UCC and not defined in this Agreement has the
meaning given to that term in the UCC.

 

(b) Any term defined in the Facility Agreement and not defined in this Agreement
or the UCC has the meaning given to that term in the Facility Agreement.

 

(c) No reference to proceeds in this Agreement authorizes any sale, transfer or
other disposition of Collateral by the Pledgor.

 

(d) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) an amendment includes a supplement, novation, restatement or re-enactment
and amended will be construed accordingly;

 

  (ii) Clause, Subclause or Schedule is a reference to a Clause or Subclause of,
or a Schedule to, this Agreement;

 

  (iii) a law is a reference to that law as amended or re-enacted and to any
successor law;

 

  (iv) an agreement is a reference to that agreement as amended;

 

  (v) fraudulent transfer law means any applicable U.S. Bankruptcy Law or state
fraudulent transfer or conveyance statute, and the related case law; and

 

  (vi) law includes any law, statute, regulation, regulatory requirement, rule,
ordinance, ruling, decision, treaty, directive, order, guideline, regulation,
policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.

 

(e) In this Agreement:

 

  (i) includes and including are not limiting;

 

2



--------------------------------------------------------------------------------

  (ii) or is not exclusive; and

 

  (iii) the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.

 

2. SECURED LIABILITIES

 

2.1 Secured Liabilities

Each obligation and liability whether:

 

  (a) present or future, actual, contingent or unliquidated; or

 

  (b) owed jointly or severally (or in any other capacity whatsoever),

of each Obligor to any Finance Party under or in connection with each Finance
Document is a Secured Liability.

 

2.2 Specification of Secured Liabilities

The Secured Liabilities include any liability or obligation for:

 

  (a) repayment of the principal of any Loan;

 

  (b) payment of interest and any other amount payable under the Facility
Agreement;

 

  (c) payment and performance of all other obligations and liabilities of any
Obligor under the Finance Documents;

 

  (d) payment of any amount owed under any amendment, modification, renewal,
extension or novation of any of the above obligations; and

 

  (e) payment of an amount which arises after a petition is filed by, or
against, the Pledgor or any other Obligor under the U.S. Bankruptcy Code of 1978
even if the obligations do not accrue because of the automatic stay under
Section 362 of the U.S. Bankruptcy Code of 1978 or otherwise.

 

3. CREATION OF PLEDGE AND SECURITY

 

3.1 Security interest

As security for the prompt and complete payment and performance of the Secured
Liabilities when due (whether due because of stated maturity, acceleration,
mandatory prepayment, or otherwise) and to induce the Lenders to make the Loans,
the Pledgor pledges to the Security Agent for the benefit of the Finance
Parties, and grants to the Security Agent for the benefit of the Finance Parties
a continuing security interest in the Pledged Collateral.

 

3



--------------------------------------------------------------------------------

3.2 General

 

(a) All the Security created under this Agreement:

 

  (i) is continuing security for the irrevocable and indefeasible payment in
full of the Secured Liabilities, regardless of any intermediate payment or
discharge in whole or in part; and

 

  (ii) is in addition to, and not in any way prejudiced by, any other security
now or subsequently held by any Finance Party.

 

(b) If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of the Pledgor, the
Issuer, or any other Obligor or the appointment of any receiver, intervenor or
conservator of, or agent or similar official for, the Pledgor, the Issuer, or
any other Obligor or any of their respective properties), any payment received
by the Security Agent or any other Finance Party in respect of the Secured
Liabilities is rescinded or avoided or must otherwise be restored or returned by
the Security Agent or any other Finance Party, that payment will not be
considered to have been made for purposes of this Agreement, and this Agreement
will continue to be effective or will be reinstated, if necessary, as if that
payment had not been made.

 

(c) The Pledgor, and by its acceptance of this Agreement, the Security Agent,
acting for itself and each Finance Party, hereby confirms that it is the
intention of all such parties that this Agreement and the obligations of the
Pledgor hereunder do not constitute a fraudulent transfer or conveyance for the
purposes of U.S. Bankruptcy Law and any fraudulent transfer laws to the extent
applicable to this Agreement and the obligations of the Pledgor hereunder. To
effectuate the foregoing intention, the Security Agent and the Finance Parties
and the Pledgor hereby irrevocably agree that the obligations of the Pledgor
under this Agreement at any time shall be limited to the maximum amount that
will result in the obligations of the Pledgor under this Agreement not
constituting a fraudulent transfer or conveyance.

 

4. PERFECTION AND FURTHER ASSURANCES

 

4.1 General perfection

The Pledgor must take, at its own expense, promptly, and in any event within any
applicable time limit:

 

  (a) whatever action is necessary or desirable; and

 

  (b) any action which the Security Agent or any other Finance Party may
require,

to ensure that this Security is as of the First Utilisation Date, and will
continue to be until the end of the Security Period, a validly created,
attached, enforceable and perfected first priority continuing security interest
in the Pledged Collateral, in all relevant jurisdictions, securing payment and
performance of the Secured Liabilities.

This includes the giving of any notice, order or direction, the making of any
filing or registration, the passing of any resolution and the execution and
delivery of any documents or agreements which the Security Agent or any other
Finance Party may reasonably determine to be necessary or expedient.

 

4



--------------------------------------------------------------------------------

4.2 Delivery of certificates

 

(a) The Pledgor represents and warrants that it has delivered to the Security
Agent (or as directed by the Security Agent) in the State of New York all
original certificates and instruments evidencing or representing the Pledged
Shares existing on the date of this Agreement.

 

(b) The Pledgor must deliver to the Security Agent (or as directed by the
Security Agent), immediately upon receipt, all original certificates and
instruments evidencing or representing any Pledged Collateral arising or
acquired by the Pledgor after the date of this Agreement.

 

(c) All Pledged Shares delivered under this Agreement will be either:

 

  (i) duly endorsed and in suitable form for transfer by delivery; or

 

  (ii) accompanied by undated instruments of transfer endorsed in blank,

as directed by the Security Agent, and in form and substance satisfactory to the
Security Agent in accordance with any instructions received from the COFACE
Agent.

 

(d) Until the end of the Security Period, the Security Agent will hold (directly
or through an agent) all certificates, instruments, and stock powers delivered
to it in respect of the Pledged Collateral.

 

(e) At any time and from time to time, the Security Agent will have the right to
exchange certificates or instruments evidencing or representing Pledged
Collateral for certificates or instruments of smaller or larger denominations.

 

4.3 Filing of financing statements

The Pledgor authorizes the Security Agent to prepare and file, at the Pledgor’s
expense in any Relevant State:

 

  (a) financing statements describing the Pledged Collateral;

 

  (b) continuation statements; and

 

  (c) any amendment in respect of those statements,

however, for the avoidance of doubt, the Security Agent shall not be obligated
to prepare and file any financing statements, continuation statements or any
amendments in respect of those statements.

 

4.4 Communication with Issuer

The Pledgor authorizes the Security Agent at any time and from time to time to
communicate with the Issuer with regard to any matter relating to any Pledged
Collateral.

 

4.5 Further assurances

 

(a) The Pledgor must take, at its own expense, promptly, and in any event within
any applicable time limit, whatever action the Security Agent or any other
Finance Party may require for:

 

  (i) creating, attaching, perfecting and protecting, and maintaining the
priority of, any security interest intended to be created by this Agreement;

 

5



--------------------------------------------------------------------------------

  (ii) facilitating the enforcement of this Security or the exercise of any
right, power or discretion exercisable by the Security Agent or any of its
delegates or sub-delegates in respect of any Pledged Collateral;

 

  (iii) obtaining possession and control of any Pledged Collateral; and

 

  (iv) facilitating the assignment or transfer of any rights and/or obligations
of the Security Agent or any other Finance Party under this Agreement.

This includes the execution and delivery of any transfer, assignment or other
agreement or document, whether to the Security Agent or its nominee, which the
Security Agent may reasonably determine to be necessary or expedient.

 

(b) The Pledgor irrevocably constitutes and appoints the Security Agent, with
full power of substitution, as the Pledgor’s true and lawful attorney-in-fact,
in the Pledgor’s name or in the Security Agent’s name or otherwise, and at the
Pledgor’s expense, to take any of the actions referred to in paragraph (a) above
without notice to or the consent of the Pledgor. This power of attorney is a
power coupled with an interest and cannot be revoked. The Pledgor ratifies and
confirms all actions taken by the Security Agent or its agents under this power
of attorney.

 

5. SURETYSHIP PROVISIONS

 

5.1 Nature of Pledgor’s obligations

 

(a) The Pledgor’s obligations under this Agreement are independent of any
obligation of the Obligors or any other person.

 

(b) A separate action or actions may be brought and prosecuted against the
Pledgor under this Agreement.

 

(c) The Security Agent may enforce its rights under this Agreement, whether or
not any action is brought or prosecuted against the Obligors or any other person
and whether or not the Obligors or any other person is joined in any action
under this Agreement.

 

5.2 Waiver of defenses

 

(a) The obligations of the Pledgor under this Agreement will not be affected by,
and the Pledgor irrevocably waives any defense it might have by virtue of, any
act, omission, matter or thing which, but for this Subclause, would reduce,
release or prejudice any of its obligations under this Agreement (whether or not
known to it or any Finance Party). This includes:

 

  (i) any time, forbearance, extension or waiver granted to, or composition or
compromise with, another person;

 

  (ii) any taking, variation, compromise, exchange, renewal or release of, or
any refusal or failure to perfect, or enforce, any rights against, or security
over assets of, any person;

 

  (iii) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;

 

  (iv) any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the members or status of any person;

 

6



--------------------------------------------------------------------------------

  (v) any amendment, restatement, or novation (however fundamental) of a Finance
Document or any other document, guaranty or security;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document, guaranty or security,
the intent of the parties being that the Security Agent’s security interest in
the Pledged Collateral and the Pledgor’s obligations under this Agreement are to
remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity;

 

  (vii) any avoidance, postponement, discharge, reduction, non-provability or
other similar circumstance affecting any obligation of any Obligor under a
Finance Document resulting from any bankruptcy, insolvency, receivership,
liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation is for the purposes of the Pledgor’s obligations under
this Agreement construed as if there were no such circumstance; or

 

  (viii) the acceptance or taking of other guaranties or security for the
Secured Liabilities, or the settlement, release or substitution of any guaranty
or security or of any endorser, guarantor or other obligor in respect of the
Secured Liabilities.

 

(b) The Pledgor unconditionally and irrevocably waives:

 

  (i) diligence, presentment, demand for performance, notice of non-performance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Obligors to the Security
Agent or the other Finance Parties, notice of acceptance of this Agreement, and
notices of any other kind whatsoever;

 

  (ii) the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;

 

  (iii) the benefit of any statute of limitations affecting any Obligor’s
obligations under the Finance Documents or the Pledgor’s obligations under this
Agreement or the enforcement of this Agreement or the Security Agent’s security
interest in the Pledged Collateral; and

 

  (iv) any offset or counterclaim or other right, defense, or claim based on, or
in the nature of, any obligation now or later owed to the Pledgor by the
Obligors, the Security Agent or any other Finance Party.

 

(c) The Pledgor irrevocably and unconditionally authorizes the Security Agent
and the other Finance Parties to take any action in respect of the Secured
Liabilities or any collateral or guaranties securing them or any other action
that might otherwise be deemed a legal or equitable discharge of a surety,
without notice to or the consent of the Pledgor and irrespective of any change
in the financial condition of any Obligor.

 

5.3 Immediate recourse

The Pledgor waives any right it may have of first requiring the Security Agent
or any other Finance Party (or any trustee or agent on their behalf) to proceed
against or enforce any other rights, security or other guaranty or claim payment
from any person before claiming from the Pledgor under this Agreement and
enforcing the Security Agent’s security interest in the Pledged Collateral.

 

7



--------------------------------------------------------------------------------

5.4 Appropriations

Until the expiry of the Security Period, but subject at all times to Clause 10,
the Security Agent and each other Finance Party (or any trustee or agent on
their behalf) may, after this Security has become enforceable pursuant to Clause
8 (When Security becomes enforceable):

 

  (a) refrain from applying or enforcing any other moneys, security, guaranties
(or the proceeds thereof) or rights held or received by the Security Agent or
that other Finance Party (or any trustee or agent on their behalf) in respect of
the Secured Liabilities (and instead retain it as collateral security); and

 

  (b) hold in a suspense account as collateral security any moneys received from
any realization of the Pledged Collateral, from the Pledgor or on account of the
Pledgor’s liability under this Agreement or any other Finance Document, without
liability to pay interest on those moneys.

 

5.5 Non-competition

Unless:

 

  (a) the Security Period has expired, or

 

  (b) the Security Agent otherwise directs in writing:

the Pledgor will not, after a claim has been made by the Security Agent or any
other Finance Party against the Pledgor or any other Obligor, or by virtue of
any payment or performance by the Pledgor under this Agreement:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by the Security Agent or any other Finance Party (or any trustee or
agent on their behalf);

 

  (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Pledgor’s liability under this
Agreement or any other Finance Document;

 

  (iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Security Agent or any other Finance Party (or any trustee
or agent on their behalf); or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

The Pledgor must hold in trust for and immediately pay or transfer to the
Security Agent (or as directed by the Security Agent) for the Finance Parties
any payment or distribution or benefit of security received by it contrary to
this Subclause or in accordance with any directions given by the Security Agent
under this Subclause.

 

5.6 Waiver of subrogation

Notwithstanding any provision to the contrary in any guaranty given by the
Pledgor in respect of the Secured Liabilities, the Pledgor:

 

  (a) irrevocably and unconditionally waives, for the benefit of the Security
Agent and the other Finance Parties; and

 

8



--------------------------------------------------------------------------------

  (b) agrees not to claim or assert after the Security Agent has exercised its
rights under Clause 8 (When Security becomes enforceable),

any right of subrogation, contribution or indemnity it may have against any
Obligor as a result of any payment under that guaranty or in respect of the
Secured Liabilities.

 

5.7 Election of remedies

 

(a) The Pledgor understands that the exercise by the Security Agent and the
other Finance Parties of certain rights and remedies contained in the Finance
Documents may affect or eliminate the Pledgor’s right of subrogation and
reimbursement against the Obligors and that the Pledgor may therefore incur a
partially or totally non-reimbursable liability under this Agreement.

 

(b) The Pledgor expressly authorizes the Security Agent and the other Finance
Parties to pursue their rights and remedies with respect to the Secured
Liabilities in any order or fashion they deem appropriate, in their sole and
absolute discretion.

 

(c) The Pledgor waives any defense arising out of the absence, impairment, or
loss of any or all rights of recourse, reimbursement, contribution, or
subrogation or any other rights or remedies of the Pledgor against any Obligor,
any other person or any security, whether resulting from any election of rights
or remedies by the Security Agent or the other Finance Parties, or otherwise.

 

5.8 Information concerning the Obligors

 

(a) The Pledgor represents and warrants to the Security Agent and the other
Finance Parties that the Pledgor is affiliated with each Obligor or is otherwise
in a position to have access to all relevant information bearing on the present
and continuing creditworthiness of each Obligor and the risk that any Obligor
will be unable to pay the Secured Liabilities when due.

 

(b) The Pledgor waives any requirement that the Security Agent or the other
Finance Parties advise the Pledgor of information known to the Security Agent or
any other Finance Party regarding the financial condition or business of any
Obligor, or any other circumstance bearing on the risk of non-performance of the
Secured Liabilities.

 

(c) The Pledgor assumes sole responsibility for keeping itself informed of the
financial condition and business of each Obligor.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and warranties

The representations and warranties set out in this Clause are made by the
Pledgor to each Finance Party as of the date of this Agreement and as provided
in Subclause 6.6(Times for making representations and warranties).

 

6.2 The Pledgor

 

(a) It is incorporated under the laws of the State of Delaware.

 

9



--------------------------------------------------------------------------------

(b) Its exact legal name, as it appears in the public records of its
jurisdiction of incorporation or organization, is Iridium Communications Inc. It
was originally formed as GHL Acquisition Corp. on November 2, 2007 and changed
its name to Iridium Communications Inc. on September 29, 2009. It has not
changed its name, whether by amendment of its organizational documents,
reorganization, merger or otherwise, since September 29, 2009.

 

6.3 Governmental Approvals

The execution, delivery and performance of this Agreement by the Pledgor (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings and recordings
in respect of the Liens created pursuant to this Agreement, and (iii) to the
extent that the exercise of certain of the rights, powers, privileges and
remedies of the Security Agent or the Finance Parties constitutes a de jure or
de facto voluntary or involuntary assignment of an Authorization or a voluntary
or involuntary transfer of de jure or de facto control of the holder of any such
Authorization, the FCC’s prior consent thereto and (b) will not violate any
applicable law or regulation or any order of any Governmental Authority
applicable to the Pledgor.

 

6.4 The Pledged Collateral

 

(a) The Pledged Shares have been duly authorized and are validly issued,
fully-paid and non-assessable.

 

(b) The Pledged Shares constitute all of the issued and outstanding equity or
ownership interests in the Issuer, and there are no other equity or ownership
interests in the Issuer, options or rights to acquire or subscribe for any such
interests, or securities or instruments convertible into or exchangeable or
exercisable for any such interests.

 

(c) Except as permitted under the Facility Agreement:

 

  (i) it is the sole legal and beneficial owner of, and has the power to
transfer and grant a security interest in the Pledged Shares and all other
Pledged Collateral now in existence;

 

  (ii) none of the Pledged Collateral is subject to any Lien other than the
Security Agent’s security interest;

 

  (iii) it has not agreed or committed to sell, assign, pledge, transfer,
license, lease or encumber any of the Pledged Collateral, or granted any option,
warrant, or right with respect to any of the Pledged Collateral (other than
pursuant to this Agreement); and

 

  (iv) no effective mortgage, deed of trust, financing statement, security
agreement or other instrument similar in effect is on file or of record with
respect to any Pledged Collateral, except for those that create, perfect or
evidence the Security Agent’s security interest.

 

(d) No litigation, arbitration or administrative proceedings are current or
pending or, to its knowledge, threatened, involving or affecting the Pledged
Collateral, and none of the Pledged Collateral is subject to any order, writ,
injunction, execution or attachment.

 

(e) None of the Pledged Collateral constitutes “margin stock” within the meaning
of Regulation U or X issued by the Board of Governors of the United States
Federal Reserve System.

 

10



--------------------------------------------------------------------------------

6.5 No liability

 

(a) Its rights, interests, liabilities and obligations under contractual
obligations that constitute part of the Pledged Collateral are not affected by
this Agreement or the exercise by the Security Agent of its rights under this
Agreement;

 

(b) neither the Security Agent nor any other Finance Party, unless it expressly
agrees in writing, will have any liabilities or obligations under any
contractual obligation that constitutes part of the Pledged Collateral as a
result of this Agreement, the exercise by the Security Agent of its rights under
this Agreement or otherwise; and

 

(c) neither the Security Agent nor any other Finance Party has or will have any
obligation to collect upon or enforce any contractual obligation or claim that
constitutes part of the Pledged Collateral, or to take any other action with
respect to the Pledged Collateral.

 

6.6 Times for making representations and warranties

 

(a) The representations and warranties set out in this Clause 6 (Representations
and Warranties) are made by the Pledgor on the date of this Agreement.

 

(b) The representations and warranties set out in Subclause 6.2 (The Pledgor),
Subclause 6.3 (Governmental Approvals) and Subclause 6.4 (The Pledged
Collateral) under this Agreement are deemed to be repeated by the Pledgor on the
date of each Utilisation Request, on each Utilisation Date and (except for the
representations and warranties set out in paragraph (a) of Subclause 6.3
(Governmental Approvals), paragraphs (c)(ii) through (c)(iv) of Subclause 6.4
(The Pledged Collateral) and paragraphs (d) and (e) of Subclause 6.4 (The
Pledged Collateral)) on the first day of each Interest Period during the
Security Period with reference to the facts and circumstances then existing.

 

(c) Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made, except
those representations and warranties that specifically refer to an earlier date.
To the extent that any schedule referred to in this Agreement shall need to be
updated in order to permit any such representation and warranty to be true and
correct when made or deemed made, the Pledgor shall provide the Security Agent
with such updated schedule in writing prior to the date such representation is
made or deemed made, and such representation and warranty shall be made or
deemed made with reference to such updated schedule.

 

7. UNDERTAKINGS

 

7.1 Undertakings

The Pledgor agrees to be bound by the covenants set out in this Clause.

 

7.2 The Pledgor

 

(a) The Pledgor must not (i) change the jurisdiction of its incorporation or
organization, nor (ii) change its name without, in each case, providing the
Security Agent with 30 days’ prior written notice.

 

(b) The Pledgor permits the Security Agent and its agents and representatives,
during normal business hours and upon reasonable notice, to inspect the Pledged
Collateral, to examine and make copies of and abstracts from its books and
records pertaining to the Pledged Collateral, and to discuss matters relating to
the Pledged Collateral directly with the Pledgor’s officers and employees.

 

11



--------------------------------------------------------------------------------

(c) At the Security Agent’s request, the Pledgor must provide the Security Agent
with any information concerning the Pledged Collateral that the Security Agent
may reasonably request.

 

7.3 The Pledged Collateral

 

(a) In any suit, legal action, arbitration or other proceeding involving the
Pledged Collateral or the Security Agent’s security interest, the Pledgor must
take all lawful action to avoid impairment of the Security Agent’s security
interest or the Security Agent’s rights under this Agreement or the imposition
of a Lien on any of the Pledged Collateral.

 

(b) Except as otherwise permitted under the Facility Agreement, the Pledgor will
not permit the Issuer to cancel or change the terms of the Pledged Shares, or
authorize, create or issue any additional shares of capital stock or ownership
interests in the Issuer. Except as otherwise permitted under the Facility
Agreement, the Pledgor will not effect or permit any change of control of the
Issuer.

 

(c) The Pledgor will take no action, and will not permit the Issuer to take any
action, that could cause any of the Pledged Collateral to constitute “margin
stock” within the meaning of Regulation U or X issued by the Board of Governors
of the United States Federal Reserve System.

 

8. WHEN SECURITY BECOMES ENFORCEABLE

This Security may be enforced by the Security Agent at any time after an Event
of Default has occurred and is continuing.

 

9. ENFORCEMENT OF SECURITY

 

9.1 Administration of Pledged Collateral

The Security Agent shall administer the Pledged Collateral in the manner
contemplated by and hold the Pledged Collateral and any Lien thereon for the
benefit of the Secured Parties pursuant to the Facility Agreement, this
Agreement and any other Finance Document to which the Security Agent is a party.
The Security Agent shall exercise such rights and remedies with respect to the
Collateral as are granted to it under the Facility Agreement, this Agreement and
any other Finance Documents to which the Security Agent is a party.

 

9.2 General

 

(a) After this Security has become enforceable pursuant to Clause 8 (When
Security Becomes Enforceable) above, the Security Agent may immediately exercise
any right under:

 

  (i) applicable law; or

 

  (ii) this Agreement,

to enforce all or any part of the Security in respect of any Pledged Collateral
in any manner or order.

 

(b) This includes:

 

  (i) any rights and remedies available to the Security Agent under applicable
law and under the UCC (whether or not the UCC applies to the affected Pledged
Collateral and regardless of whether or not the UCC is the law of the
jurisdiction where the rights or remedies are asserted) as if those rights and
remedies were set forth in this Agreement in full;

 

12



--------------------------------------------------------------------------------

  (ii) transferring or assigning to, or registering in the name of, the Security
Agent or its nominees any of the Pledged Collateral;

 

  (iii) exercising any voting, consent, management and other rights relating to
any Pledged Collateral;

 

  (iv) performing or complying with any contractual obligation that constitutes
part of the Pledged Collateral;

 

  (v) receiving, endorsing, negotiating, executing and delivering or collecting
upon any check, draft, note, acceptance, instrument, document, contract,
agreement, receipt, release, bill of lading, invoice, endorsement, assignment,
bill of sale, deed, security, share certificate, stock power, proxy, or
instrument of conveyance or transfer constituting or relating to any Pledged
Collateral;

 

  (vi) asserting, instituting, filing, defending, settling, compromising,
adjusting, discounting or releasing any suit, action, claim, counterclaim, right
of set-off or other right or interest relating to any Pledged Collateral;

 

  (vii) executing and delivering acquittances, receipts and releases in respect
of Pledged Collateral; and

 

  (viii) exercising any other right or remedy available to the Security Agent
under the other Finance Documents.

 

9.3 Dividends and voting rights

 

(a) So long as no Event of Default has occurred and is continuing, the Pledgor
will be entitled to exercise all voting and other consensual rights with respect
to the Pledged Collateral for any purpose not inconsistent with the terms of the
Finance Documents and to receive and retain all dividends and other payments in
respect of the Pledged Collateral to the extent not prohibited by the Finance
Documents.

 

(b) Upon the occurrence and during the continuation of an Event of Default, all
rights of the Pledgor to exercise voting and other consensual rights with
respect to the Pledged Collateral and to receive dividends and other payments in
respect of the Pledged Collateral will cease, and all these rights will
immediately become vested solely in the Security Agent or its nominees, and the
Pledgor grants the Security Agent or its nominees the Pledgor’s irrevocable and
unconditional proxy for this purpose. After the occurrence and during the
continuation of an Event of Default, any dividends and other payments in respect
of the Pledged Collateral received by the Pledgor will be held in trust for the
Security Agent, and the Pledgor will keep all such amounts separate and apart
from all other funds and property so as to be capable of identification as the
property of the Security Agent and will deliver these amounts at such time as
the Security Agent may request to the Security Agent in the identical form
received, properly endorsed or assigned if required to enable the Security Agent
to complete collection.

 

9.4 Security Agent’s rights upon default

 

(a)

The Pledgor irrevocably constitutes and appoints the Security Agent, with full
power of substitution, as the Pledgor’s true and lawful attorney-in-fact, in the
Pledgor’s name or in the Security Agent’s name or

 

13



--------------------------------------------------------------------------------

 

otherwise, and at the Pledgor’s expense, to take any of the actions authorized
by this Agreement or permitted under applicable law upon the occurrence and
during the continuation of an Event of Default, without notice to or the consent
of the Pledgor. This power of attorney is a power coupled with an interest and
cannot be revoked. The Pledgor ratifies and confirms all actions taken by the
Security Agent or its agents under this power of attorney.

 

(b) Except as otherwise required under applicable law, the Pledgor agrees that
10 days notice shall constitute reasonable notice in connection with any sale,
transfer or other disposition of Pledged Collateral.

 

(c) The Security Agent may comply with any applicable state or federal law
requirements in connection with a disposition of Pledged Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of Pledged Collateral.

 

(d) The grant to the Security Agent under this Agreement of any right, power or
remedy does not impose upon the Security Agent any duty to exercise that right,
power or remedy. The Security Agent will have no obligation to take any steps to
preserve any claim or other right against any person or with respect to any
Pledged Collateral.

 

(e) The Pledgor bears the risk of loss, damage, diminution in value, or
destruction of the Pledged Collateral except to the extent caused by the gross
negligence or willful misconduct of the Security Agent.

 

(f) The Security Agent will have no responsibility for any act or omission of
any courier, bailee, broker, bank, investment bank or any other person chosen by
it with reasonable care.

 

(g) The Security Agent makes no express or implied representations or warranties
with respect to any Pledged Collateral or other property released to the Pledgor
or its successors and assigns.

 

(h) The Pledgor agrees that the Security Agent will have met its duty of care
under applicable law if it holds, maintains and disposes of Pledged Collateral
in the same manner that would be reasonable and customary for a prudent security
agent under the same or similar circumstances to hold, maintain and dispose of
collateral.

 

(i) Except as set forth in this Subclause or as required under applicable law,
the Security Agent will have no duties or obligations under this Agreement or
otherwise with respect to the Pledged Collateral.

 

(j) The sale, transfer or other disposition under this Agreement of any right,
title, or interest of the Pledgor in any item of Pledged Collateral will:

 

  (i) operate to divest the Pledgor permanently and all persons claiming under
or through the Pledgor of that right, title, or interest, and

 

  (ii) be a perpetual bar, both at law and in equity, to any claims by the
Pledgor or any person claiming under or through the Pledgor with respect to that
item of Pledged Collateral.

 

9.5 Certain Regulatory Restrictions

Any provision contained herein or in any other Finance Document to the contrary
notwithstanding, no action shall be taken hereunder or thereunder by the
Security Agent or any Finance Party which would constitute or result in any
assignment of any Authorization or any change of control (whether de jure or de
facto) of the

 

14



--------------------------------------------------------------------------------

Pledgor or Subsidiary of the Pledgor if such assignment of any Authorization or
change of control would require, under then existing applicable law, the prior
approval of the FCC or any other relevant Governmental Authority without first
obtaining such prior approval of the FCC or such other relevant Governmental
Authority. Without limiting the foregoing, and to the extent applicable, the
parties agree that, (i) voting rights will remain with Pledgor even after the
occurrence of an Event of Default, (ii) in the event of default there will be
either a public (i.e., auction) or private arms-length sale of the Pledged
Collateral, and (iii) prior to the exercise of stockholder or membership rights
by the purchaser at such public or private sale, the prior consent of the FCC or
any other relevant Governmental Authority will be obtained. Upon the occurrence
and during the continuance of an Event of Default the Pledgor agrees to take any
action that the Security Agent may request from time to time to obtain from the
FCC or any other relevant Governmental Authority such approval referred to in
this Section and to enable the Security Agent to exercise and enjoy the full
rights and benefits granted to the Security Agent by this Agreement and the
other documents referred to above, including specifically, at the cost and
expense of the Pledgor, the use of its best efforts to assist in obtaining
approval of the FCC or any other relevant Governmental Authority for any action
or transaction contemplated by this Agreement for which such approval is or
shall be required by applicable law, and specifically, without limitation, upon
request, to prepare, sign and file with the FCC or any other relevant
Governmental Authority the assignor’s or transferor’s portion of any application
or applications for consent to the assignment of any Authorization or transfer
of control necessary or appropriate under the FCC’s or any other relevant
Governmental Authority’s rules and regulations for approval of (i) any sale,
transfer or other disposition of the Collateral by, to or on behalf of the
Security Agent (or its designee), or (ii) any assumption by the Security Agent
(or its designee), or any purchaser pursuant to a public or private sale of the
relevant Collateral, of voting rights in the Collateral effected in accordance
with the terms of this Agreement or any other Finance Document. It is understood
and agreed that all foreclosure and related actions will be made, to the extent
applicable, in accordance with the Communications Act, as amended, and other
applicable FCC rules and regulations and, to the extent required by applicable
law, published policies and decisions thereunder and thereof and any other
applicable law, rule or regulation.

 

9.6 No Marshaling

 

(a) The Security Agent need not, and the Pledgor irrevocably waives and agrees
that it will not invoke or assert any law requiring the Security Agent to:

 

  (i) attempt to satisfy the Secured Liabilities by collecting them from any
other person liable for them; or

 

  (ii) marshal any security or guarantee securing payment or performance of the
Secured Liabilities or any particular asset of the Pledgor.

 

(b) The Security Agent may release, modify or waive any collateral or guarantee
that secures any of the Secured Liabilities, without affecting the Security
Agent’s rights against the Pledgor.

 

10. APPLICATION OF PROCEEDS

Any moneys received in connection with the Pledged Collateral by the Security
Agent after this Security has become enforceable must be applied in the
following order of priority:

 

  (a) first, in or towards payment of or provision for all costs and expenses
incurred by the Security Agent or any other Finance Party in connection with the
enforcement of this Security;

 

  (b) second, in or towards payment of, or provision for, the Secured
Liabilities in accordance with the Facility Agreement; and

 

15



--------------------------------------------------------------------------------

  (c) third, in payment of the surplus (if any) to the Pledgor or any other
person entitled to it under applicable law.

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from the Pledgor.

 

11. DELEGATION

 

11.1 Power of attorney

The Security Agent may delegate by power of attorney or in any other manner to
any person any right, power or discretion exercisable by it under or in
connection with this Agreement.

 

11.2 Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Security Agent may reasonably think fit.

 

11.3 Liability

The Security Agent will not be in any way liable or responsible to the Pledgor
for any loss or liability arising from any act, default, omission or misconduct
on the part of any delegate or sub-delegate that was chosen by it with
reasonable and due care.

 

12. CHANGES TO THE PARTIES

 

12.1 Pledgor

The Pledgor may not assign, delegate or transfer any of its rights or
obligations under this Agreement without the consent of the Security Agent
(acting on behalf of the Majority Lenders), and any purported assignment,
delegation or transfer in violation of this provision shall be void and of no
effect.

 

12.2 Security Agent

 

(a) The Security Agent may assign or transfer its rights and obligations under
this Agreement in the manner permitted under the Facility Agreement.

 

(b) The Pledgor waives and will not assert against any assignee of the Security
Agent any claims, defenses or set-offs which the Pledgor could assert against
the Security Agent except for defenses which cannot be waived under applicable
law.

 

12.3 Successors and assigns

This Agreement shall be binding on and inure to the benefit of the respective
successors and permitted assigns of the Pledgor and the Security Agent.

 

16



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

13.1 Amendments and waivers

This Agreement and its provisions shall only be modified, amended or
supplemented by the written agreement of the Security Agent and the Pledgor.

 

13.2 Waivers and remedies cumulative

 

(a) The rights, powers and remedies of the Security Agent under this Agreement:

 

  (i) may be exercised as often as necessary;

 

  (ii) are cumulative and not exclusive of its rights under applicable law; and

 

  (iii) may be waived only in writing and specifically.

 

(b) No failure or delay on the part of the Security Agent in exercising any
right, power or privilege under this Agreement and no course of dealing between
the Security Agent, on one hand, and the Pledgor, on the other hand, shall
impair any such right, power or privilege or operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege under this Agreement.

 

13.3 Counterparts

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which, when executed
and delivered, shall be effective for purposes of binding the parties hereto,
but all of which shall together constitute one and the same instrument.

 

14. SEVERABILITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by
applicable law, (a) the other provisions of this Agreement will remain in full
force and effect in such jurisdiction and (b) the invalidity or unenforceability
of any provision of this agreement in any jurisdiction will not affect the
validity or enforceability of such provision in any other jurisdiction.

 

15. RELEASE

 

(a) Pledged Collateral that is permitted to be released from the Security
created under this Agreement in order to permit the Pledgor to consummate any
Permitted Disposal or Permitted Transaction or grant any Permitted Security,
pursuant to the Facility Agreement, or is otherwise permitted to be released in
accordance with the terms of the Facility Agreement shall be released by the
Security Agent and the Security Agent shall execute and deliver to the Pledgor
all documents as provided by the Pledgor that are necessary to release any such
Pledged Collateral from this Security and will return any such released Pledged
Collateral, if any, to the Pledgor, in each case, at the cost of the Pledgor, at
such times and only to the extent necessary to permit the Pledgor to effect any
such transactions. The Pledgor must request in writing any release and must
specify the purposes for which the release is requested and the requested
release date. Any release of the Pledged Collateral hereunder shall comply with
the terms of this Agreement and the Facility Agreement.

 

17



--------------------------------------------------------------------------------

(b) At the end of the Security Period, this Agreement shall terminate, and the
Security Agent, at the request and cost of the Pledgor, shall assign, transfer
and deliver any remaining Pledged Collateral and money received in respect
thereof, to or on the order of the Pledgor and take whatever action is necessary
to release the Pledged Collateral from this Security (including endorsing,
executing, delivering, recording and filing all instruments and documents
(including any UCC termination statements)), and do all other acts and things,
required for the return of the Pledged Collateral to the Pledgor, and to
evidence or document the release of the Pledged Collateral from this Security.

 

16. NOTICES

 

16.1 Notices

Any communication in connection with this Agreement must be given in accordance
with clause 32 of the Facility Agreement.

 

16.2 Contact details

The address and fax number of each party to this Agreement for any communication
to be made or delivered under or in connection with this Agreement is as
provided in subclause 32.2 of the Facility Agreement.

 

17. GOVERNING LAW

This Agreement, the relationship between the Pledgor and the Finance Parties and
any claim or dispute (whether sounding in contract, tort, statute or otherwise)
relating to this Agreement or that relationship shall be governed by and
construed in accordance with laws of the State of New York including
section 5-1401 of the New York General Obligations Law but excluding any other
conflict of law rules that would lead to the application of the law of another
jurisdiction. If the law of a jurisdiction other than New York is, under section
1-105(2) of the UCC, mandatorily applicable to the perfection, priority or
enforcement of any security interest granted under this Agreement in respect of
any part of the Pledged Collateral, that other law shall apply solely to the
matters of perfection, priority or enforcement to which it is mandatorily
applicable.

 

18. ENFORCEMENT

 

18.1 Jurisdiction

 

(a) For the benefit of the Security Agent, the Pledgor agrees that any New York
State court or Federal court sitting in the City and County of New York has
jurisdiction to settle any disputes in connection with this Agreement and
accordingly submits to the jurisdiction of those courts.

 

(b) The Pledgor:

 

  (i) waives objection to the New York State and Federal courts on grounds of
personal jurisdiction, inconvenient forum or otherwise as regards proceedings in
connection with this Agreement;

 

  (ii) agrees that a judgment or order of a New York State or Federal court in
connection with this Agreement is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction; and

 

18



--------------------------------------------------------------------------------

  (iii) agrees that service of process in any action, suit or proceeding brought
in any of the courts referred to in paragraph (a) of this Subclause 18.1 may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor in
accordance with Clause 16 (Notices) above and agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law.

 

(c) To the extent that the Pledgor may, in any action, suit or proceeding
brought in any of the courts referred to in paragraph (a) of this Subclause 18.1
or otherwise arising out of or in connection with this Agreement, be entitled to
the benefit of any provision of law requiring the Pledgor in such action, suit
or proceeding to post security for the costs of the Pledgor or to post a bond or
to take similar action, as the case may be, the Pledgor hereby irrevocably
waives such benefit, in each cast to the fullest extent now or hereafter
permitted under applicable law.

 

(d) Nothing in this Subclause limits the right of the Security Agent or any
other Finance Party to bring proceedings against the Pledgor in connection with
this Agreement:

 

  (i) in any other court of competent jurisdiction; or

 

  (ii) concurrently in more than one jurisdiction.

 

18.2 Complete Agreement

This Agreement and the other Finance Documents contain the complete agreement
between the parties on the matters to which they relate and supersede all prior
commitments, agreements and understandings, whether written or oral, on those
matters.

 

18.3 Waiver of Jury Trial

THE PLEDGOR AND THE SECURITY AGENT (FOR ITSELF AND ON BEHALF OF THE OTHER
FINANCE PARTIES) WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED ON OR ARISING FROM THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

The undersigned, intending to be legally bound, have executed and delivered this
Agreement on the date stated at the beginning of this Agreement.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED SHARES

 

Issuer

   Class of Stock    Certificate No.      Percentage of Ownership  

Syncom-Iridium Holdings Corp.

   Common      002         100 % 



--------------------------------------------------------------------------------

SIGNATORIES

 

IRIDIUM COMMUNICATIONS INC., as Pledgor /s/ John S. Brunette By:   John S.
Brunette Title:   Chief Legal and Administrative Officer and Secretary DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Security Agent /s/ Yana Kislenko By:   Yana
Kislenko Title:   Assistant Vice President /s/ Wanda Camacho By:   Wanda Camacho
Title:   Vice President

Signature Page to Share Pledge